Citation Nr: 1012268	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York



THE ISSUE

Entitlement to a nonservice-connected plot allowance.


REPRESENTATION

Appellant represented by:  New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD


D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1947.  He died in 2007 and the appellant is his 
surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision letter that 
granted burial benefits.


FINDINGS OF FACT

1.  The Veteran died in 2007 and the appellant's claim was 
received in May 2007. 

2.  In an October 2007 letter, the RO awarded a burial 
allowance in the amount of $1,405.00, which was paid 
directly to the funeral home and included a $300 plot 
allowance.

4.  The Veteran was cremated and no expenses for a plot are 
shown.


CONCLUSION OF LAW

There is no legal entitlement to a plot allowance.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, however, 
the law, and not the evidence is dispositive.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, and not 
factual evidence, is dispositive).  Accordingly, a lengthy 
discussion of the VCAA is not required.

Analysis

A burial allowance is payable under certain circumstances, 
to cover the burial and funeral expenses of a veteran and 
the expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1600 (2009).  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement 
is based on the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or
(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient 
evidence of record to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death, or (ii) In the case of a reopened claim, 
there is sufficient prima facie evidence of record on the 
date of the veteran's death to indicate that the deceased 
would have been entitled to compensation or pension prior to 
date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for 
a disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a 
political subdivision of a State) and the VA Secretary 
determines, (i) that there is no next of kin or other person 
claiming the body of the deceased veteran, and (ii) that 
there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses. 38 
C.F.R. § 3.1600(b).

Additionally, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 
U.S.C.A. § 1701(4)) for hospital care under the authority of 
38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran 
dies enroute while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

Claims for burial benefits may be filed by the executor or 
administrator of the estate of the veteran or the estate of 
the person who paid the expenses of the veteran's burial or 
provided such services.  38 C.F.R. § 3.1601(a)(1)(iii).

The facts of this case are not in dispute.  

The Veteran died in 2007 at a VA medical facility and he was 
in receipt of VA compensation benefits at the time.  The 
appellant's claim for burial benefits was received shortly 
after his death and she was informed via an October 2007 
letter that her claim was granted and that VA would make 
payment to the funeral home in the amount of $1405.00.  A 
similar letter was sent to the funeral home which itemized 
the expenses VA would pay.  Such expenses were $300 for 
basic burial allowance, $300 for basic plot allowance, and 
$800 for reimbursement of transportation expenses, all of 
which totaled $1,405.00.

A November 2007 statement from the funeral homes shows that 
the total expenses were $6,395.00, which were paid in full.  
The appellant paid $4,990.00 and VA paid $1,405.00.

The appellant's notice of disagreement stated that she 
disputed the $300 VA paid for a plot allowance since her 
father was cremated.  The itemized agreement signed by the 
appellant does confirm that the Veteran was cremated.

The Board finds the standard $300 plot allowance is not 
payable to the funeral parlor because the Veteran was not 
"buried in a cemetery" as provided under the governing 
statute at 38 U.S.C.A. § 2303(b)(2).  Moreover, the 
implementing regulation provides that the plot or burial 
plot means the final disposal site of the remains, whether 
it is a grave, mausoleum vault, columbarium niche, or other 
similar pace.  Since the Veteran was not buried in the 
cemetery and no plot was purchased or obtained, the 
Veteran's final remains were neither situated at a grave, 
mausoleum vault, columbarium niche, or other similar place.  
38 C.F.R. § 3.1601(a)(3).  Thus, the evidence clearly shows 
that VA overpaid the funeral parlor by $300 by including a 
plot allowance where one was not needed.  

The appellant's assertion in her substantive appeal was that 
she overpaid the funeral parlor by $300 for the plot.  Her 
assertion implies that she is entitled to the $300 for the 
plot allowance; however, since the Veteran was cremated and 
there were no expenses for a plot, she is not entitled, by 
law, to be reimbursed for a plot allowance.  

Notably, the May 2007 statement of funeral expenses shows 
that the funeral parlor never charged the appellant for plot 
expenses; therefore, this is not a matter of being 
overcharge for this expense.  Further, since it was VA and 
not the appellant who paid $300 for a plot allowance, the 
overpayment was not money for which the appellant may be 
reimbursed.

In short, the appellant's claim that she is entitled to the 
$300 overpayment made by VA for a plot allowance lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim is denied.


ORDER

Entitlement to a plot allowance is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


